Mr. Justice Dickey delivered the opinion of the Court: The bondholders were not parties to the proceedings in the circuit court of Crawford county, and of course are not concluded by that decree. The tax-payers and the county collector, hovrever, were parties, and as between them that decree is conclusive that the bonds are void, and that no tax to pay interest thereon can be lawfully collected from these taxpayers. There aré no other parties before the county court in the case at bar, and it was not error in the county court to hold, that as between the complainants in that chancery suit in the circuit court and the defendant in that suit, that decree, whether erroneous or not, not having been set aside, was absolutely conclusive. It is, however, strenuously contended that the writ of mandamus out of the Federal court should have prevailed as against the decree of the circuit court of Crawford county. The record in that mandamus proceeding was not produced. All we know of its contents we learn from the recitals in the writ of mandamus. We are not informed in any way what were the allegations of the petition or the statements of the answer to the petition, which were held insufficient in the Federal court. It is not shown what interest Preston sought to enforce by this mandamus,—whether he claimed as a judgment creditor, or merely as a bondholder, or otherwise. The judgment is not mentioned in the writ, and the scope of the writ covers the entire tax; and it does not appear that the injunction decree in the State court was at all brought to the attention of the Federal court. Hence we can not assume, what counsel for appellant seem to assume, that the Federal court, with a full knowledge of the existing injunction by the State court, ordered the collector, by this mandamus, to disobey that injunction. In the absence of clear proof this court can not assume that under such a state of case any Federal court would so order. It is said the bondholders were not parties to the proceedings and decree in the State court, and therefore are not bound thereby. On the other hand, neither the town of Honey Creek nor the tax-payers were parties to the proceedings for mandamus in the Federal court, and by the same reasoning they are not bound thereby. The collector was a party in both eases, and may have violated some provisions of the injunction of the State court by attempting to procure a judgment for the sale of the lands for these taxes; but it is not perceived how he can be adjudged at fault in not obeying the mandamus, having used his best endeavors to obey it. It is not his fault that the county court refused to render judgment as asked. The mandamus does not contain any command to the county court to enter judgment for these taxes against these lands, and no court in this country would order a writ containing such a command. Counsel seem to suppose that there is here shown a conflict of jurisdiction between the State and Federal courts, and a conflict of judgments on the same matter, and insist that where the interests of non-residents are involved, the authority of the Federal courts must prevail in defiance of the decrees of the State courts. Fortunately this is not so. The exercise of sound discretion by the respective courts in our complicated system of government, and the observance by them of a few simple and just rules, has been such that no serious difficulty has been encountered from such cause. Where one court has acquired jurisdiction, no other court, State or Federal, will, in the absence of supervising or appellate jurisdiction, interfere, unless in pursuance of some statute, State or Federal, providing for such interference. Recurring to the facts shown in this record, it would have been erroneous and irregular, in the circuit court of Crawford county, to proceed to a final decree adjudging these bonds void, without having the bondholders before the court, unless, indeed, they were unknown, or for some other cause could not be brought in. Under such circumstances a court of chancery may proceed to decree that wffiich, if performed, may affect the interest of the absent party so interested. Such, no doubt, was the case acted upon by the State court. Such a decree is not conclusive as against such absent party. It can not be set up against him as res judicata. It does not follow, however, that such absent party may ignore such decree, and proceed as though it had not been rendered. In the case at bar, the county collector having been forbidden by the decree of the State court to collect taxes to pay interest on these bonds, the bondholder can not lawfully ask, as against the collector, an order that he shall disobey this injunction, until he, (the bondholder,) by some appropriate proceeding, has caused such decree to be opened and set aside. This may be accomplished, if that decree does injustice to the bondholder, perhaps, in more ways than one; but plainly, if the bondholder can show that these bonds are valid, he may file a bill in the nature of a bill of review, making the parties to the former proceedings all parties defendant, challenging that decree upon the ground that he was not a party thereto, and under such a hill he would clearly have the right to have the question of the validity of those bonds heard and adjudged ele novo. In an application for a writ of mandamus it is always a matter in the discretion of the court to determine whether the same shall or shall not be issued, and does not necessarily issue in all cases where the petitioner shows a legal right to what is sought by the writ. We are not informed in this case that either the petition for manda7iius or the answer to that petition set out the adjudication of the State court. We can not believe that matter was shown to that court, otherwise no writ would have been ordered until that decree was opened and set aside, thus placing the collector in a position where he might obey the writ without disobeying an existing valid injunction. Be this as it may, it is sufficient, in this case, to say that the mere production of the writ of inandamus, without a transcript of the record in the Federal court, is not proof that the Federal court, in ordering the writ, adjudged these bonds to be valid. Such writ may guide the conduct of the collector, but can have no bearing upon the action of the court in determining whether judgment should be entered against these lands for the amount of these taxes. The judgment in the Federal court having been paid, could not be considered in the decision in this case. We think the judgment of the county court, in view of the proofs, was right, and it is therefore affirmed. Judgment affiimied.